DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on November 16th, 2020, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on November 16th, 2020 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 6-8, with respect to the rejections of claims 1-2, 7-10, 17 and 20 under 35 U.S.C 102(a)(2) have been considered but are moot in view of the new ground(s) of rejection.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 11-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walther et al. (Pub. No.: US 2018/0234774 A1), hereinafter as Walther. 
The applied reference has a common assignee/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Walther discloses a double-membrane MEMS component in Fig. 1a, comprising: a layer arrangement (104,106, 107b, 107c) on a carrier substrate (holder 116), wherein the layer arrangement has a first (first membrane 104) and second membrane (second membrane 106) structure spaced apart from one another by a first remnant (combination of supporting elements 107b and 107c) of a sacrificial material layer (SiOx) and a counterelectrode structure (reference electrode 102) arranged therebetween (see [0019-0022]); and a mechanical connection structure (spacer 1222) comprising a second remnant of the sacrificial material layer (also made 
Regarding claim 2, Walther discloses the double-membrane MEMS component as claimed in claim 1, wherein the mechanical connection structure comprising the second remnant of the sacrificial material layer comprises at least one columnar mechanical connection element (see Fig. 1a).
Regarding claim 7, Walther discloses the double-membrane MEMS component as claimed in claim 2, wherein the at least one columnar mechanical connection element comprises a vertically symmetrical shape (spacer 1222 is vertically symmetrical respect to it center axis) (see Fig. 1a).
Regarding claim 8, Walther discloses the double-membrane MEMS component as claimed in claim 1, further comprising a one-to-one relationship between a total number of openings in the counterelectrode structure and a total number of columnar mechanical connection elements in a cross-sectional view (see Fig. 1a).
Regarding claim 11, Walther discloses a double-membrane MEMS component in Fig. 1a, comprising: a layer arrangement (104,106, 107b, 107c) on a carrier substrate (holder 116), wherein the layer arrangement has a first (first membrane 104) and second membrane (second membrane 106) structure spaced apart from one another by a first material (combination of supporting elements 107b and 107c comprising SiOx) and a counterelectrode structure (reference electrode 102) arranged therebetween (see [0019-0022]); and a mechanical connection structure (spacer 1222) comprising a second material (alternatively made of SixNy) between the first and second membrane structures, which mechanical connection structure is mechanically coupled between the first and second membrane structures and mechanically decoupled from the counterelectrode structure (see [0057]), wherein the first material is different from the second material (SiOx different from SixNy), wherein the first material and the counterelectrode structure comprise different materials (reference electrode 102 made of silicon or metal that is different from material SiOx of supporting elements 107b and 107c), and wherein the counterelectrode structure comprises a counterelectrode structure element partially embedded in the first material (reference electrode 102 has outer portions in between supporting elements 107b and 107c) (see [0024-0026]). 
Regarding claim 12, Walther discloses the double-membrane MEMS component as claimed in claim 1, wherein the first material comprises a remnant of a sacrificial layer (SiOx of supporting elements 107b and 107c being etched as sacrificial layer). (see Fig. 1a).
Regarding claim 13, Walther discloses the double-membrane MEMS component as claimed in claim 11, wherein the remnant of the sacrificial layer 
Regarding claim 14, Walther discloses the double-membrane MEMS component as claimed in claim 11, wherein the first material comprises silicon oxide (SiOx of supporting elements 107b and 107c), and the second material comprises a nitride material (SixNy of spacer 1222) (see [0022] and [0057]).
Regarding claim 15, Walther discloses the double-membrane MEMS component as claimed in claim 11, wherein the mechanical connection structure comprising the second remnant of the sacrificial material layer comprises at least one columnar mechanical connection element (see Fig. 1a).
Regarding claim 17, Walther discloses a double-membrane MEMS component in Fig. 1a, comprising: a layer arrangement (104,106, 107b, 107c) on a carrier substrate (holder 116), wherein the layer arrangement has a first (first membrane 104) and second membrane (second membrane 106) structure spaced apart from one another by a remnant (combination of supporting elements 107b and 107c) of a sacrificial material layer (SiOx) and a counterelectrode structure (reference electrode 102) arranged therebetween (see [0019-0022]); and a mechanical connection structure (spacer 1222 ) between the first and second membrane structures, which mechanical connection structure is mechanically coupled between the first and second membrane structures and mechanically decoupled from the counterelectrode structure (see [0057]), wherein the mechanical connection structure comprises a single columnar mechanical 
Regarding claim 20, Walther discloses the double-membrane MEMS component as claimed in claim 17, wherein the single columnar mechanical connection element comprising a nitride (SiOx of supporting elements 107b and 107c) (see [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al. (Pub. No.: US 2018/0234774 A1), hereinafter as Walther, as applied to claim 1, 16 and 17 and further in view of KHENKIN et al. (Pub. No.: US 2018/0091906 A1), hereinafter as Khenkin.
Regarding claim 3, Walther discloses the double-membrane MEMS component as claimed in claim 1, but fails to disclose wherein the at least one columnar mechanical connection element comprises a substantially cylindrical shape. 
Khenkin discloses the double-membrane MEMS component comprising at least one columnar mechanical connection element comprises a substantially cylindrical shape (see coupling structures 203) (see Figs. 2a-2b and [0076-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the columnar mechanical connection element of Walther to have cylindrical shape as same as the columnar mechanical connection element of Khenkin because having the cylindrical shape would provide even distribution of weight and forces between two membrane for the best functional device. 
Regarding claim 16, Walther discloses the double-membrane MEMS component as claimed in claim 15, but fails to disclose wherein the at least one columnar mechanical connection element comprises a substantially cylindrical shape. 
Khenkin discloses the double-membrane MEMS component comprising at least one columnar mechanical connection element comprises a substantially cylindrical shape (see coupling structures 203) (see Figs. 2a-2b and [0076-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the columnar mechanical connection element of 
Regarding claim 18, Walther discloses the double-membrane MEMS component as claimed in claim 17, but fails to disclose wherein the at least one columnar mechanical connection element comprises a substantially cylindrical shape. 
Khenkin discloses the double-membrane MEMS component comprising at least one columnar mechanical connection element comprises a substantially cylindrical shape (see coupling structures 203) (see Figs. 2a-2b and [0076-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the columnar mechanical connection element of Walther to have cylindrical shape as same as the columnar mechanical connection element of Khenkin because having the cylindrical shape would provide even distribution of weight and forces between two membrane for the best functional device. 

      Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: further comprising (N + 1) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818